t c summary opinion united_states tax_court steven jay wolk petitioner v commissioner of internal revenue respondent docket no 11536-02s filed date steven jay wolk pro_se lorianne d masano for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code as amended respondent issued a notice_of_determination concerning collection action s under sec_6320 to petitioner for unpaid federal income taxes and related liabilities in the following amounts year liability1 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure amounts computed through date the amounts for the and taxable years comprise unpaid federal income taxes additions to tax for failure to timely file federal_income_tax returns and failure to pay federal income taxes under sec_6651 and and interest the unpaid liabilities for the and taxable years reflect unpaid interest calculated for days respondent levied upon petitioner’s bank account on date for payment of petitioner’s and tax_liabilities and interest calculated through that date respondent received payment on date petitioner did not raise any issue with respect to the unpaid interest amounts for and in the petition filed with this court and thus these years are not before the court after concessions the issues are whether the period of limitations on assessment bars respondent from collecting the and tax_liabilities whether respondent correctly issued refund checks to petitioner instead of applying an overpayment to petitioner’s estimated_tax payments and petitioner concedes the amount of federal income taxes due and the additions to tax for failure to timely file federal_income_tax returns under sec_6651 for the and taxable years whether petitioner is liable for the additions to tax under sec_6651 for failure to timely pay the and tax_liabilities petitioner resided in maitland florida at the time the petition was filed background and federal_income_tax returns petitioner filed his return on date respondent assessed petitioner’s reported tax due of dollar_figure on date the return bears a date stamp of date next to the signature line on the return petitioner filed his return on date respondent assessed petitioner’s reported tax_liability of dollar_figure on date the return is not a part of the record as to the taxable_year petitioner filed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return on date and remitted a payment of dollar_figure to respondent petitioner filed his return on date and respondent assessed the reported tax due of dollar_figure on date petitioner made no additional payments for the and taxable years because he contended that an overpayment from applied to the tax_liabilities for those years overpayment we begin by noting that the facts as presented surrounding the and taxable years are unclear and at times contradictory by letter dated date petitioner sent respondent a duplicate copy of his return which respondent filed that date and a copy of form_1045 application_for tentative refund claiming a net_operating_loss nol for that year to be carried back to the taxable_year this generated an overpayment_of_tax in of dollar_figure petitioner asserts that these documents were previously filed in date and that he never received the refund thus he filed form 1040x amended u s individual_income_tax_return requesting respondent to apply the unpaid refund to his estimated_tax payments by the same letter petitioner also filed his return claiming an nol and requested that respondent carryback that nol to this generated an additional overpayment in of dollar_figure petitioner also requested that respondent apply this overpayment as an estimated_tax payment for and for later years as a result the overpayment totaled dollar_figure which petitioner on his return applied as estimated_tax payments petitioner claims the overpayment is dollar_figure the reason for the dollar_figure discrepancy is unclear from the record and we will apply respondent’s calculations upon receipt of these documents respondent applied dollar_figure and dollar_figure of the overpayment to petitioner’s and tax_liabilities respectively the rest dollar_figure remained as an overpayment from as a result respondent issued two refund checks to petitioner dollar_figure4 on date and dollar_figure on date instead of negotiating these refund checks petitioner placed them in a file cabinet when the time in which the checks could be negotiated expired respondent issued a third check to petitioner on date in the amount of dollar_figure again petitioner failed to timely negotiate the third refund check respondent issued a fourth refund check on date in the amount of dollar_figure which petitioner negotiated on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioner timely filed a request for a collection_due_process_hearing on date respondent issued a notice_of_determination concerning collection action s under sec_6320 to petitioner determining inter alia that all legal and balance remaining from the dollar_figure overpayment resulting from the nol minus the and tax_liabilities plus interest the overpayment resulting from the nol the dollar_figure overpayment plus interest procedural requirements were met and that the collection action should proceed period of limitations discussion petitioner argues that the period of limitations on assessment expired for the and taxable years we review respondent’s determinations de novo as the period of limitations constitutes a challenge to the underlying tax_liabilities see macelvain v commissioner tcmemo_2000_320 the period of limitations is an affirmative defense which must be pled and established by the taxpayer 46_tc_764 20_tc_830 as pertinent here an assessment of taxes must be made within years after the return was filed whether or not such return was filed on or after the date prescribed sec_6501 respondent assessed petitioner’s and taxes on date and date respectively in order to prevail petitioner must establish that he filed his and returns before date and date respectively sec_7491 concerning the burden_of_proof is inapplicable because petitioner has not satisfied its requirements respondent’s certificate_of_official_record indicates inter alia that petitioner filed his return on date while petitioner provided a copy of his return containing a date stamp of date next to the signature line he failed to provide any evidence of mailing or delivery a date stamp on a return without any evidence of mailing or other delivery does not satisfy petitioner’s burden as to the return which is not part of the record respondent’s certificate_of_official_record indicates inter alia that petitioner filed his return on date petitioner testified that he delivered his and returns to respondent’s maitland florida service_center on date petitioner’s testimony without credible supporting documentary_evidence is not enough to satisfy his burden_of_proof see 65_tc_87 affd 540_f2d_821 5th cir accordingly we find that the period of limitations does not bar collection of petitioner’s and tax_liabilities if a taxpayer sends a return by registered mail or certified mail proof that the return was properly registered or that a postmark certified mail sender’s receipt was properly issued shall constitute prima facie evidence that the return was delivered sec_301_7502-1 proced admin regs according to respondent’s certificate_of_official_record petitioner’s return was filed on date application of the overpayment the crux of petitioner’s argument is that if respondent had applied the overpayment generated from the and nol’s as an estimated_tax payment toward any_tax liability due on my return and later years as he requested in the date letter the tax_liabilities for and would have been paid we review respondent’s determination de novo as the validity of the underlying tax_liability ie the amount unpaid after application of credits to which petitioner is entitled is properly at issue see 116_tc_60 sec_6401 provides if the amount allowable as credits exceeds the tax imposed the amount of such excess shall be considered an overpayment the commissioner may first credit any overpayment against any outstanding liability for any_tax owed by the taxpayer making the overpayment sec_301_6402-3 proced admin regs any remaining overpayment may be applied to the estimated_tax but only for the taxable_year immediately succeeding the taxable_year for which such return or amended_return is filed sec_301 a proced admin regs emphasis added see also sec_6402 the commissioner shall refund any balance of the overpayment to the taxpayer sec_6402 for the taxable_year respondent correctly applied the overpayment of dollar_figure generated from the nol in to petitioner’s tax_liability of dollar_figure the balance of the overpayment could not be applied to petitioner’s estimated_tax payments because petitioner filed his return on date long past the taxable_year during which the estimated_tax payments would be due see sec_6654 as to the taxable_year petitioner in completing his return applied the entire overpayment of dollar_figure as estimated_tax payments in as previously discussed respondent could not apply the portion of the overpayment generated from the nol to petitioner’s estimated_tax payments as to the portion of the overpayment arising from the nol respondent correctly applied that portion of the overpayment to petitioner’s tax_liability of dollar_figure it is nonsensical as petitioner requested to apply the remaining balance of the overpayment generated from the nol to petitioner’s estimated_tax payments any overpayment petitioner argues that he filed his return on date this issue was not addressed at trial and we will not decide it in any event if we were to accept petitioner’s filing_date petitioner still filed his return too late as the deadline for the third installment of his estimated_tax payment had passed see sec_6654 petitioner claimed dollar_figure as estimated_tax payments in the reason for the dollar_figure discrepancy is unclear from the record and we will apply respondent’s calculations generated in could only be applied to petitioner’s estimated_tax payments which is the tax_year immediately succeeding the taxable_year in which the return was filed see stephenson v commissioner tcmemo_1995_33 stephenson v commissioner tcmemo_1995_32 when respondent could not apply the remaining overpayment to petitioner’s estimated_tax liability respondent correctly issued petitioner the refund checks accordingly we sustain respondent on this issue additions to tax for failure to timely pay we review respondent’s determination de novo and sustain respondent on this determinationdollar_figure if a federal_income_tax is not timely paid there shall be added to the amount shown as tax on such return percent of the amount of such tax for each month or fraction thereof but not exceeding percent unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 petitioner argues that the additions to tax should not be imposed because if respondent had applied the overpayments to petitioner’s estimated_tax payments as he requested the federal income taxes due would have been paid but the fact remains that petitioner did not timely file his returns and he has conceded hi sec_12 respondent has satisfied his burden of production under sec_7491 liability for the additions to tax under sec_6651 moreover as discussed respondent previously had properly applied the overpayment to petitioner’s and tax_liabilities and refunded the remainder to him in closing we note that petitioner is an attorney and has a history of not timely filing tax returns and of apparently ignoring any communications from respondent including not opening envelopes with refund checks this is the crux of the dispute before the court under these circumstances petitioner’s claim that he is an abused taxpayer has a decidedly hollow ring reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
